DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Aoude et al. (U.S. Patent Application Publication 2019/0287394) in view of El Idrissi (U.S. Patent Application Publication 20190322367) in view of Almuhairbi et al. (WO 2014/080388 A2) in view of Gao (U.S. Patent Application Publication 2016/0019783).
Regarding claim 1, Aoude et al. discloses an intersection infrastructure warning system for warning vulnerable road users (VRUs) of danger around an intersection, the warning system comprising: an edge computing device having a graphics processing unit (GPU), a central processing unit (CPU), a storage device, and a communications module configured for wired or wireless communication, the edge computing device configured to communicate with a distributed cloud networking system (Fig. 2; paragraphs [0083]- [0091] – Roadside Equipment (RSE) – 1. one or more communication units 103, 104 which enable the reception or transmission or both of motion data and other data related to ground transportation entities and traffic safety data, from and to nearby vehicles or other ground transportation entities, infrastructure, and remote servers and data storage systems 130 – 2. Communication unit 103 – 3. Local storage – 4. Sensors 101 and sensor controllers 107 which allow for the monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE – 5. Location receiver 102 – 6. Processing unit 105 that will acquire and use the data generated from the sensors as well as incoming data from the communication units 103, 104 – 7. Expansion connector 108; paragraphs [0116] and [0117] – remote computing (cloud computing and storage)); one or more sensors configured to acquire spatial-temporal data of road users, including the VRUs, in a 360⁰ area around the intersection (Fig. 4; paragraph [0019] – the sensors include cameras, range sensors, vibration sensors, microphones, seating sensors, hydrocarbon sensors, sensors of volatile organic compounds and other toxic materials, and kinematic sensors or combinations of them; paragraph [0023] – the sensors include at least two of: radar, lidar, and a camera; paragraph [0088] – sensors 101 and sensor controllers 107 which allow for monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE – the sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity; paragraph [0169] – in general, sensors are used to monitor all areas of possible movement of vulnerable road users and vehicles in the vicinity of an intersection = all areas of the intersection being monitored would mean that the entire 360⁰ area around the intersection is being monitored); and one or more warning devices configured to output a warning to warn targeted VRUs of the danger around the intersection (paragraph [0008] – an imminent dangerous situation for a ground transportation entity the device of which can receive a warning from the wireless communication device is inferred – the imminent dangerous situation is the result of predicted imminent behavior of the ground transportation entity that cannot receive the warning – the warning about the dangerous situation is sent to the device of the ground transportation entity that can receive the warning from the wireless communication device; paragraph [0025] – the wireless communication device is caused to send the warning about the dangerous situation to a device of at least one of the road vehicles, pedestrians, and rail vehicle), wherein the GPU is configured to use one or more artificial intelligence (Al) algorithms to process the spatial-temporal data of the road users to determine predictions of the road users, the predictions including at least one of a path, a trajectory, a behavior, and an intent of a road user (paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraph [0115] – the data collected will in turn be used to build predictive models of pedestrian and vehicle driver intents and behaviors on roads using rule-based and machine learning methods – these models will help analyze the data collected and make predictions of pedestrian and vehicle paths and intents – if a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid the collision), the GPU is further configured to analyze the predictions of the road users to determine convergences between the predictions of the road users to determine threat interactions and identify the targeted VRUs (paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraph [0115] – the data collected will in turn be used to build predictive models of pedestrian and vehicle driver intents and behaviors on roads using rule-based and machine learning methods – these models will help analyze the data collected and make predictions of pedestrian and vehicle paths and intents – if a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid the collision).  However, Aoude et al. fails to explicitly disclose in response to determining threat interactions and identifying the targeted VRUs, the edge computing device is further configured to output targeting instructions and warning response instructions to the one or more warning devices to deploy the one or more warning devices to the targeted VRUs, and in response to receiving the targeting instructions and warning response instructions, the one or more warning devices are further configured to target the targeted VRUs based on the targeting instructions and to output the warning to the targeted VRUs; wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid. 
Referring to the El Idrissi reference, El Idrissi disclose a warning system comprising: in response to determining threat interactions and identifying the targeted VRUs, the edge computing device is further configured to output targeting instructions and warning response instructions to the one or more warning devices to deploy the one or more warning devices to the targeted VRUs (Fig. 3; paragraph [0032] – at block 100, a drone 40 may be dispatched to an uncovered zone – the drone may be dispatched automatically or manually – for example, a drone may be dispatched automatically by the control center 22 based on a predetermined schedule; paragraph [0037] – the dispatching schedule may be based on historical traffic history data – for example, a drone 40 may be dispatched to uncover zones at times at which traffic congestion is expected to increase or the likelihood of an accident is expected to increase; paragraph [0039] – at block 102, the method may determine whether redeployment of the drone 40 is desired – redeployment of a drone 40 may override the current dispatching schedule or a previous dispatching command – the control center 22 may issue a redeployment based on actual, predicted, or perceived traffic concerns; paragraph [0044] – an alert may be relayed from the control center 22 to the drone 40 and then to the vehicles 14 that are in the drone coverage zone – an alert may be provided to ta vehicle occupant in any suitable manner), and in response to receiving the targeting instructions and warning response instructions, the one or more warning devices are further configured to target the targeted VRUs based on the targeting instructions and to output the warning to the targeted VRUs (Fig. 3; paragraph [0032] – at block 100, a drone 40 may be dispatched to an uncovered zone – the drone may be dispatched automatically or manually – for example, a drone may be dispatched automatically by the control center 22 based on a predetermined schedule; paragraph [0037] – the dispatching schedule may be based on historical traffic history data – for example, a drone 40 may be dispatched to uncover zones at times at which traffic congestion is expected to increase or the likelihood of an accident is expected to increase; paragraph [0039] – at block 102, the method may determine whether redeployment of the drone 40 is desired – redeployment of a drone 40 may override the current dispatching schedule or a previous dispatching command – the control center 22 may issue a redeployment based on actual, predicted, or perceived traffic concerns; paragraph [0044] – an alert may be relayed from the control center 22 to the drone 40 and then to the vehicles 14 that are in the drone coverage zone – an alert may be provided to ta vehicle occupant in any suitable manner). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had deploy the one or more warning devices to the targeted VRUs as disclosed by El Idrissi in the system disclosed by Aoude et al. in order to be able to alert all the VRUs involved and not just the ones that comprise a particular device that is capable of receiving the information.  However, Aoude et al. in view of El Idrissi still fail to explicitly disclose the one or more warning devices outputting the actual warning to the targeted VRUs; and wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid.
Referring to the Almuhairbi et al. reference, Almuhairbi et al. discloses a warning system comprising: the one or more warning devices outputting the actual warning to the targeted VRUs (Figs. 7 and 11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the one or more warning devices output the actual warning to the targeted VRUs as disclosed by Almuhairbi et al. in the system disclosed by Aoude et al. in view of El Idrissi in order to be able to quickly and easily alert the targeted VRUs.  However, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. still fail to explicitly disclose wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid.
Referring to the Gao reference, Gao discloses an intersection infrastructure warning system for warning vulnerable road users (VRUs) of danger around an intersection, the warning system comprising: wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid (Fig. 2B; paragraph [0045] – the stop warning system comprises a set of detectors 54 an overhead or roadside light source 56 – the detector set is activated to measure the speeds of the passing vehicles on each lane after the start of the red interval of the presignal – a predetermined speed value is used to judge whether or not a vehicle intends to slow down and stop before the intersection – if the speed of the vehicle is above the predefined speed value, the light source 56 projects a message such as a “stop” word onto the roadway surface in front of the red light runner – the light source should be angled in a way that the light beam will be able to project onto the red light runner’s windshield when the vehicle continues moving forward – the concept is illustrated in Fig. 2B – as the hologram technology advances, a 3D “stop” sign can be projected in the mid-air right in front of the upcoming red light running vehicle – the above described measure can be served as a last warning before the vehicle runs into the intersection, which could potentially cause a severe accident).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign as disclosed by Gao in the system disclosed by Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in order to try at least one last warning before the vehicle runs into the intersection, which could potentially cause a severe accident.  
Regarding claim 2, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the Al algorithms include at least one of: an Isolated Forest model and a Sequence-to-sequence model (Aoude et al.: paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraphs [0118]-[0125] – Rule Based Processing; paragraphs [0126]-[0133] – Machine Learning; paragraphs [0145]-[0150] – Artificial Intelligence and Machine Learning).  
Regarding claim 3, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the one or more sensors include at least one of: a camera and a detection and ranging sensor (Aoude et al.: paragraph [0019] – the sensors include cameras, range sensors, vibration sensors, microphones, seating sensors, hydrocarbon sensors, sensors of volatile organic compounds and other toxic materials, and kinematic sensors or combinations of them; paragraph [0023] – the sensors include at least two of: radar, lidar, and a camera; paragraph [0088] – sensors 101 and sensor controllers 107 which allow for monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE – the sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity).  
Regarding claim 4, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claims 1 and 3 including that wherein the at least one of the camera and the detection and ranging sensor are configured as a sensor array(Aoude et al.: paragraph [0019] – the sensors include cameras, range sensors, vibration sensors, microphones, seating sensors, hydrocarbon sensors, sensors of volatile organic compounds and other toxic materials, and kinematic sensors or combinations of them; paragraph [0023] – the sensors include at least two of: radar, lidar, and a camera; paragraph [0088] – sensors 101 and sensor controllers 107 which allow for monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE – the sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity).  
Regarding claim 5, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the one or more warning devices include at least one of: a holosonic device and a drone (Almuhairbi et al.: Figs. 1-11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/ command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes; Gao: Fig. 2B; paragraph [0045] – the stop warning system comprises a set of detectors 54 an overhead or roadside light source 56 – the detector set is activated to measure the speeds of the passing vehicles on each lane after the start of the red interval of the presignal – a predetermined speed value is used to judge whether or not a vehicle intends to slow down and stop before the intersection – if the speed of the vehicle is above the predefined speed value, the light source 56 projects a message such as a “stop” word onto the roadway surface in front of the red light runner – the light source should be angled in a way that the light beam will be able to project onto the red light runner’s windshield when the vehicle continues moving forward – the concept is illustrated in Fig. 2B – as the hologram technology advances, a 3D “stop” sign can be projected in the mid-air right in front of the upcoming red light running vehicle – the above described measure can be served as a last warning before the vehicle runs into the intersection, which could potentially cause a severe accident).  
Regarding claim 6, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein the at least one of: the holosonic device, the focused light display, and the jetted fluid output device include a pan tilt device configured to rotate and tilt the at least one of: the holosonic device, the focused light display, and the jetted fluid output device to aim an output of the at least one of: the holosonic device, the focused light display, and the jetted fluid output device at the VRU (Almuhairbi et al.: Figs. 1-11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/ command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes; Gao: Fig. 2B; paragraph [0045] – the stop warning system comprises a set of detectors 54 an overhead or roadside light source 56 – the detector set is activated to measure the speeds of the passing vehicles on each lane after the start of the red interval of the presignal – a predetermined speed value is used to judge whether or not a vehicle intends to slow down and stop before the intersection – if the speed of the vehicle is above the predefined speed value, the light source 56 projects a message such as a “stop” word onto the roadway surface in front of the red light runner – the light source should be angled in a way that the light beam will be able to project onto the red light runner’s windshield when the vehicle continues moving forward – the concept is illustrated in Fig. 2B – as the hologram technology advances, a 3D “stop” sign can be projected in the mid-air right in front of the upcoming red light running vehicle – the above described measure can be served as a last warning before the vehicle runs into the intersection, which could potentially cause a severe accident).  
Regarding claim 7, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein the at least one holosonic device is a holosonic speaker configured to output an audio warning that is only audible and discernible by a targeted VRU (Almuhairbi et al.: Figs. 1-11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/ command center = the speaker would be directed towards a particular driver; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes).  
Regarding claim 8, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein the at least one focused light display is configured to output a visual warning that is only visible and discernible by a targeted VRU (Almuhairbi et al.: Figs. 1-11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/ command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes; Gao: Fig. 2B; paragraph [0045] – the stop warning system comprises a set of detectors 54 an overhead or roadside light source 56 – the detector set is activated to measure the speeds of the passing vehicles on each lane after the start of the red interval of the presignal – a predetermined speed value is used to judge whether or not a vehicle intends to slow down and stop before the intersection – if the speed of the vehicle is above the predefined speed value, the light source 56 projects a message such as a “stop” word onto the roadway surface in front of the red light runner – the light source should be angled in a way that the light beam will be able to project onto the red light runner’s windshield when the vehicle continues moving forward – the concept is illustrated in Fig. 2B – as the hologram technology advances, a 3D “stop” sign can be projected in the mid-air right in front of the upcoming red light running vehicle – the above described measure can be served as a last warning before the vehicle runs into the intersection, which could potentially cause a severe accident).  
Regarding claim 9, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claims 1 and 5 including that wherein the at least one drone is configured to fly to a targeted VRU to at least one of: block a path of the targeted VRU, output an audio warning to the targeted VRU, output a visual warning to the targeted VRU, and guide the targeted VRU to a safe position (Almuhairbi et al.: Figs. 1-11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/ command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes).  
Regarding claim 10, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claim 1 including that wherein the edge computing device uses the predictions of the road users to determine locations of the targeted VRUs for deploying the one or more warning devices (Aoude et al.: paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraph [0115] – the data collected will in turn be used to build predictive models of pedestrian and vehicle driver intents and behaviors on roads using rule-based and machine learning methods – these models will help analyze the data collected and make predictions of pedestrian and vehicle paths and intents – if a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid the collision; El Idrissi: Fig. 3; paragraph [0032] – at block 100, a drone 40 may be dispatched to an uncovered zone – the drone may be dispatched automatically or manually – for example, a drone may be dispatched automatically by the control center 22 based on a predetermined schedule; paragraph [0037] – the dispatching schedule may be based on historical traffic history data – for example, a drone 40 may be dispatched to uncover zones at times at which traffic congestion is expected to increase or the likelihood of an accident is expected to increase; paragraph [0039] – at block 102, the method may determine whether redeployment of the drone 40 is desired – redeployment of a drone 40 may override the current dispatching schedule or a previous dispatching command – the control center 22 may issue a redeployment based on actual, predicted, or perceived traffic concerns; paragraph [0044] – an alert may be relayed from the control center 22 to the drone 40 and then to the vehicles 14 that are in the drone coverage zone – an alert may be provided to ta vehicle occupant in any suitable manner).  
Regarding claim 11, Aoude et al. discloses a method for warning vulnerable road users (VRUs) of danger around an intersection, the method comprising: identifying road users around the intersection (Fig. 4; paragraph [0019] – the sensors include cameras, range sensors, vibration sensors, microphones, seating sensors, hydrocarbon sensors, sensors of volatile organic compounds and other toxic materials, and kinematic sensors or combinations of them; paragraph [0023] – the sensors include at least two of: radar, lidar, and a camera; paragraph [0088] – sensors 101 and sensor controllers 107 which allow for monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE – the sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity; paragraph [0169] – in general, sensors are used to monitor all areas of possible movement of vulnerable road users and vehicles in the vicinity of an intersection = all areas of the intersection being monitored would mean that the entire 360⁰ area around the intersection is being monitored); accumulating spatial-temporal data for each of the identified road users (Fig. 4; paragraph [0019] – the sensors include cameras, range sensors, vibration sensors, microphones, seating sensors, hydrocarbon sensors, sensors of volatile organic compounds and other toxic materials, and kinematic sensors or combinations of them; paragraph [0023] – the sensors include at least two of: radar, lidar, and a camera; paragraph [0088] – sensors 101 and sensor controllers 107 which allow for monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE – the sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity; paragraph [0169] – in general, sensors are used to monitor all areas of possible movement of vulnerable road users and vehicles in the vicinity of an intersection = all areas of the intersection being monitored would mean that the entire 360⁰ area around the intersection is being monitored); processing the spatial-temporal data for each of the identified road users to determine at least one of: trajectories, paths, intents, and spatial-temporal behaviors for each of the identified road users user (paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraph [0115] – the data collected will in turn be used to build predictive models of pedestrian and vehicle driver intents and behaviors on roads using rule-based and machine learning methods – these models will help analyze the data collected and make predictions of pedestrian and vehicle paths and intents – if a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid the collision); processing the at least one of: the trajectories, paths, intents, and spatial- temporal behaviors for each of the identified road users using a first artificial intelligence (AI) algorithm to determine predictions for each of the identified road users, the predictions including at least one of: predicted trajectories, predicted paths, predicted intents, and predicted spatial-temporal behaviors user (paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraph [0115] – the data collected will in turn be used to build predictive models of pedestrian and vehicle driver intents and behaviors on roads using rule-based and machine learning methods – these models will help analyze the data collected and make predictions of pedestrian and vehicle paths and intents – if a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid the collision); and analyzing the predictions for each of the identified road users using a second Al algorithm to determine if any conflict zones exist for any of the identified road users, the conflict zones indicating an interaction risk between any of the identified road users (paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraph [0115] – the data collected will in turn be used to build predictive models of pedestrian and vehicle driver intents and behaviors on roads using rule-based and machine learning methods – these models will help analyze the data collected and make predictions of pedestrian and vehicle paths and intents – if a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid the collision); and in response to determining conflict zones exists, identifying (i) targeted VRUs in conflict zones, (ii) threats to the targeted VRUs in the conflict zones, and (iii) time horizons of the threats to the VRUs in the conflict zones (paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraph [0115] – the data collected will in turn be used to build predictive models of pedestrian and vehicle driver intents and behaviors on roads using rule-based and machine learning methods – these models will help analyze the data collected and make predictions of pedestrian and vehicle paths and intents – if a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid the collision).  However, Aoude et al. fails to explicitly disclose prioritizing the threats to the targeted VRUs in the conflict zones; determining a warning response for the threats to the targeted VRUs in the conflict zones; 55Attorney Docket No. 4041A-000714-USdetermining targeting instructions to output a warning for each of the targeted VRUs; wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid.  
Referring to the El Idrissi reference, El Idrissi disclose a warning method comprising prioritizing the threats to the targeted VRUs in the conflict zones (Fig. 3; paragraph [0032] – at block 100, a drone 40 may be dispatched to an uncovered zone – the drone may be dispatched automatically or manually – for example, a drone may be dispatched automatically by the control center 22 based on a predetermined schedule; paragraph [0037] – the dispatching schedule may be based on historical traffic history data – for example, a drone 40 may be dispatched to uncover zones at times at which traffic congestion is expected to increase or the likelihood of an accident is expected to increase; paragraph [0039] – at block 102, the method may determine whether redeployment of the drone 40 is desired – redeployment of a drone 40 may override the current dispatching schedule or a previous dispatching command – the control center 22 may issue a redeployment based on actual, predicted, or perceived traffic concerns = overriding the drone’s deployment is prioritizing one event over another; paragraph [0044] – an alert may be relayed from the control center 22 to the drone 40 and then to the vehicles 14 that are in the drone coverage zone – an alert may be provided to ta vehicle occupant in any suitable manner); determining a warning response for the threats to the targeted VRUs in the conflict zones (Fig. 3; paragraph [0032] – at block 100, a drone 40 may be dispatched to an uncovered zone – the drone may be dispatched automatically or manually – for example, a drone may be dispatched automatically by the control center 22 based on a predetermined schedule; paragraph [0037] – the dispatching schedule may be based on historical traffic history data – for example, a drone 40 may be dispatched to uncover zones at times at which traffic congestion is expected to increase or the likelihood of an accident is expected to increase; paragraph [0039] – at block 102, the method may determine whether redeployment of the drone 40 is desired – redeployment of a drone 40 may override the current dispatching schedule or a previous dispatching command – the control center 22 may issue a redeployment based on actual, predicted, or perceived traffic concerns; paragraph [0044] – an alert may be relayed from the control center 22 to the drone 40 and then to the vehicles 14 that are in the drone coverage zone – an alert may be provided to ta vehicle occupant in any suitable manner); 55Attorney Docket No. 4041A-000714-USdetermining targeting instructions to output a warning for each of the targeted VRUs (Fig. 3; paragraph [0032] – at block 100, a drone 40 may be dispatched to an uncovered zone – the drone may be dispatched automatically or manually – for example, a drone may be dispatched automatically by the control center 22 based on a predetermined schedule; paragraph [0037] – the dispatching schedule may be based on historical traffic history data – for example, a drone 40 may be dispatched to uncover zones at times at which traffic congestion is expected to increase or the likelihood of an accident is expected to increase; paragraph [0039] – at block 102, the method may determine whether redeployment of the drone 40 is desired – redeployment of a drone 40 may override the current dispatching schedule or a previous dispatching command – the control center 22 may issue a redeployment based on actual, predicted, or perceived traffic concerns; paragraph [0044] – an alert may be relayed from the control center 22 to the drone 40 and then to the vehicles 14 that are in the drone coverage zone – an alert may be provided to ta vehicle occupant in any suitable manner); and outputting the targeting instructions and the warning response to a warning device (Fig. 3; paragraph [0032] – at block 100, a drone 40 may be dispatched to an uncovered zone – the drone may be dispatched automatically or manually – for example, a drone may be dispatched automatically by the control center 22 based on a predetermined schedule; paragraph [0037] – the dispatching schedule may be based on historical traffic history data – for example, a drone 40 may be dispatched to uncover zones at times at which traffic congestion is expected to increase or the likelihood of an accident is expected to increase; paragraph [0039] – at block 102, the method may determine whether redeployment of the drone 40 is desired – redeployment of a drone 40 may override the current dispatching schedule or a previous dispatching command – the control center 22 may issue a redeployment based on actual, predicted, or perceived traffic concerns; paragraph [0044] – an alert may be relayed from the control center 22 to the drone 40 and then to the vehicles 14 that are in the drone coverage zone – an alert may be provided to ta vehicle occupant in any suitable manner). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had deploy the one or more warning devices to the targeted VRUs as disclosed by El Idrissi in the method disclosed by Aoude et al. in order to be able to alert all the VRUs involved and not just the ones that comprise a particular device that is capable of receiving the information.  However, Aoude et al. in view of El Idrissi still fail to explicitly disclose the one or more warning devices outputting the actual warning to the targeted VRUs; and wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid.
Referring to the Almuhairbi et al. reference, Almuhairbi et al. discloses a warning method comprising: the one or more warning devices outputting the actual warning to the targeted VRUs (Figs. 7 and 11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the one or more warning devices output the actual warning to the targeted VRUs as disclosed by Almuhairbi et al in the method disclosed by Aoude et al. in view of El Idrissi in order to be able to quickly and easily alert the targeted VRUs.  However, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. still fail to explicitly disclose wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid.
Referring to the Gao reference, Gao discloses a method for warning vulnerable road users (VRUs) of danger around an intersection, the method comprising: wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid (Fig. 2B; paragraph [0045] – the stop warning system comprises a set of detectors 54 an overhead or roadside light source 56 – the detector set is activated to measure the speeds of the passing vehicles on each lane after the start of the red interval of the presignal – a predetermined speed value is used to judge whether or not a vehicle intends to slow down and stop before the intersection – if the speed of the vehicle is above the predefined speed value, the light source 56 projects a message such as a “stop” word onto the roadway surface in front of the red light runner – the light source should be angled in a way that the light beam will be able to project onto the red light runner’s windshield when the vehicle continues moving forward – the concept is illustrated in Fig. 2B – as the hologram technology advances, a 3D “stop” sign can be projected in the mid-air right in front of the upcoming red light running vehicle – the above described measure can be served as a last warning before the vehicle runs into the intersection, which could potentially cause a severe accident).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign as disclosed by Gao in the method disclosed by Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in order to try at least one last warning before the vehicle runs into the intersection, which could potentially cause a severe accident.  
Regarding claim 13, Aoude et al. discloses an intersection infrastructure warning system for warning vulnerable road users (VRUs) of danger around an intersection, the warning system comprising: an edge computing device having a graphics processing unit (GPU), a central processing unit (CPU), a storage device, a communications module configured for wired or wireless communication, and a distributed cloud networking system (Fig. 2; paragraphs [0083]- [0091] – Roadside Equipment (RSE) – 1. one or more communication units 103, 104 which enable the reception or transmission or both of motion data and other data related to ground transportation entities and traffic safety data, from and to nearby vehicles or other ground transportation entities, infrastructure, and remote servers and data storage systems 130 – 2. Communication unit 103 – 3. Local storage – 4. Sensors 101 and sensor controllers 107 which allow for the monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE – 5. Location receiver 102 – 6. Processing unit 105 that will acquire and use the data generated from the sensors as well as incoming data from the communication units 103, 104 – 7. Expansion connector 108; paragraphs [0116] and [0117] – remote computing (cloud computing and storage)); one or more sensors configured to acquire data for determining spatial- temporal data of road users, including the VRUs, in a 360⁰ area around the intersection (Fig. 4; paragraph [0019] – the sensors include cameras, range sensors, vibration sensors, microphones, seating sensors, hydrocarbon sensors, sensors of volatile organic compounds and other toxic materials, and kinematic sensors or combinations of them; paragraph [0023] – the sensors include at least two of: radar, lidar, and a camera; paragraph [0088] – sensors 101 and sensor controllers 107 which allow for monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE – the sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity; paragraph [0169] – in general, sensors are used to monitor all areas of possible movement of vulnerable road users and vehicles in the vicinity of an intersection = all areas of the intersection being monitored would mean that the entire 360⁰ area around the intersection is being monitored); and one or more warning devices configured to output a warning to warn targeted VRUs of the danger around the intersection (paragraph [0008] – an imminent dangerous situation for a ground transportation entity the device of which can receive a warning from the wireless communication device is inferred – the imminent dangerous situation is the result of predicted imminent behavior of the ground transportation entity that cannot receive the warning – the warning about the dangerous situation is sent to the device of the ground transportation entity that can receive the warning from the wireless communication device; paragraph [0025] – the wireless communication device is caused to send the warning about the dangerous situation to a device of at least one of the road vehicles, pedestrians, and rail vehicle), wherein the GPU is configured to use one or more artificial intelligence (AI) algorithms to process the spatial-temporal data of the road users to determine predictions of the road users, the predictions including at least one of a path, a trajectory, a behavior, and an intent of a road user (paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraph [0115] – the data collected will in turn be used to build predictive models of pedestrian and vehicle driver intents and behaviors on roads using rule-based and machine learning methods – these models will help analyze the data collected and make predictions of pedestrian and vehicle paths and intents – if a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid the collision), the GPU is further configured to analyze the predictions of the road users to determine convergences between the predictions of the road users to determine threat interactions and identify the targeted VRUs (paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraph [0115] – the data collected will in turn be used to build predictive models of pedestrian and vehicle driver intents and behaviors on roads using rule-based and machine learning methods – these models will help analyze the data collected and make predictions of pedestrian and vehicle paths and intents – if a hazard is predicted, a message will be broadcast from the RSE to the OBE or the OPE or both, alerting each entity of the intended path of the other and allowing each of them to take a pre-emptive action with enough time to avoid the collision). However, Aoude et al. fails to explicitly disclose in response to determining threat interactions and identifying the targeted VRUs, the edge computing device is further configured to output targeting instructions and warning response instructions to the one or more warning devices to output a warning to the targeted VRUs, and 56Attorney Docket No. 4041A-000714-USin response to receiving the targeting instructions and the warning response instructions from the edge computing device, the one or more warning devices are further configured to output the warning to the targeted VRU based on the warning response instructions; wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid. 
Referring to the El Idrissi reference, El Idrissi disclose a warning system comprising: in response to determining threat interactions and identifying the targeted VRUs, the edge computing device is further configured to output targeting instructions and warning response instructions to the one or more warning devices to output a warning to the targeted VRUs (Fig. 3; paragraph [0032] – at block 100, a drone 40 may be dispatched to an uncovered zone – the drone may be dispatched automatically or manually – for example, a drone may be dispatched automatically by the control center 22 based on a predetermined schedule; paragraph [0037] – the dispatching schedule may be based on historical traffic history data – for example, a drone 40 may be dispatched to uncover zones at times at which traffic congestion is expected to increase or the likelihood of an accident is expected to increase; paragraph [0039] – at block 102, the method may determine whether redeployment of the drone 40 is desired – redeployment of a drone 40 may override the current dispatching schedule or a previous dispatching command – the control center 22 may issue a redeployment based on actual, predicted, or perceived traffic concerns; paragraph [0044] – an alert may be relayed from the control center 22 to the drone 40 and then to the vehicles 14 that are in the drone coverage zone – an alert may be provided to ta vehicle occupant in any suitable manner), in response to receiving the targeting instructions and the warning response instructions from the edge computing device, the one or more warning devices are further configured to output the warning to the targeted VRU based on the warning response instructions (Fig. 3; paragraph [0032] – at block 100, a drone 40 may be dispatched to an uncovered zone – the drone may be dispatched automatically or manually – for example, a drone may be dispatched automatically by the control center 22 based on a predetermined schedule; paragraph [0037] – the dispatching schedule may be based on historical traffic history data – for example, a drone 40 may be dispatched to uncover zones at times at which traffic congestion is expected to increase or the likelihood of an accident is expected to increase; paragraph [0039] – at block 102, the method may determine whether redeployment of the drone 40 is desired – redeployment of a drone 40 may override the current dispatching schedule or a previous dispatching command – the control center 22 may issue a redeployment based on actual, predicted, or perceived traffic concerns; paragraph [0044] – an alert may be relayed from the control center 22 to the drone 40 and then to the vehicles 14 that are in the drone coverage zone – an alert may be provided to ta vehicle occupant in any suitable manner). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had deploy the one or more warning devices to the targeted VRUs as disclosed by El Idrissi in the system disclosed by Aoude et al. in order to be able to alert all the VRUs involved and not just the ones that comprise a particular device that is capable of receiving the information.  However, Aoude et al. in view of El Idrissi still fail to explicitly disclose the one or more warning devices outputting the actual warning to the targeted VRUs; and wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid.
Referring to the Almuhairbi et al. reference, Almuhairbi et al. discloses a warning system comprising: the one or more warning devices outputting the actual warning to the targeted VRUs (Figs. 7 and 11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the one or more warning devices output the actual warning to the targeted VRUs as disclosed by Almuhairbi et al in the system disclosed by Aoude et al. in view of El Idrissi in order to be able to quickly and easily alert the targeted VRUs.  However, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. still fail to explicitly disclose wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid.
Referring to the Gao reference, Gao discloses an intersection infrastructure warning system for warning vulnerable road users (VRUs) of danger around an intersection, the warning system comprising: wherein the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign and a jetted fluid output device that outputs jetted fluid (Fig. 2B; paragraph [0045] – the stop warning system comprises a set of detectors 54 an overhead or roadside light source 56 – the detector set is activated to measure the speeds of the passing vehicles on each lane after the start of the red interval of the presignal – a predetermined speed value is used to judge whether or not a vehicle intends to slow down and stop before the intersection – if the speed of the vehicle is above the predefined speed value, the light source 56 projects a message such as a “stop” word onto the roadway surface in front of the red light runner – the light source should be angled in a way that the light beam will be able to project onto the red light runner’s windshield when the vehicle continues moving forward – the concept is illustrated in Fig. 2B – as the hologram technology advances, a 3D “stop” sign can be projected in the mid-air right in front of the upcoming red light running vehicle – the above described measure can be served as a last warning before the vehicle runs into the intersection, which could potentially cause a severe accident).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had the one or more warning devices include at least one of a focused light display that generates a holographic image of a sign as disclosed by Gao in the system disclosed by Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in order to try at least one last warning before the vehicle runs into the intersection, which could potentially cause a severe accident.  
Regarding claim 14, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claim 13 including that wherein the one or more warning devices include one or more drones, the system further comprises one or more nests for the one or more drones, the one or more nests configured to dock the one or more drones when not in flight and to charge a battery of the one or more drones (Almuhairbi et al.: Figs. 12A-12C and 13; page 8, lines 15-27 – hubs 34 used as parking stations for the drones 20 can be built in the provided shapes – hubs 34 are providing a shaded place, hard to reach, closed by automatic gates 35, AC ventilated, and having a power charging service for the drones 20).  
Regarding claim 15, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claims 13 and 14 including that wherein the warning output by the one or more drones is a visual warning (Almuhairbi et al.: Figs. 1-11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/ command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes).  
Regarding claim 16, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claims 13 and 14 including that wherein the warning output by the one or more drones is an audio warning (Almuhairbi et al.: Figs. 1-11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/ command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes).  
Regarding claim 17, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claims 13 and 14 including that wherein the warning output by the one or more drones includes blocking a path of the targeted VRUs (Almuhairbi et al.: Figs. 1-11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/ command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes; page 7, line 16 – page 8, page 14 – drones handling of an accident scenario (Figs. 8-11)).  
Regarding claim 18, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claims 13 and 14 including that wherein the one or more drones are further configured to guide the targeted VRUs to safe location for avoiding the danger around the intersection (Almuhairbi et al.: Figs. 1-11; page 6, lines 1-18 - the communication in-between the policeman and a driver can be monitored via the camera 21, and carried out via a speaker 24 installed at the front bottom side of the drone 20, and a pull out microphone 25 installed in the front side in-between the mini-printer 23 and the camera 21 – the driver can be guided about all acts required from him, via the speaker 24, as example: the policeman can guide the driver to pull out the microphone 25 to get in contact with him in a control/ command center; page 6, line 22 – page 7, line 7 - the police drone 21 is further distinguished by its expandable/rotatable command screen 26 that can be used for many other commercial (media) uses by the others – when on duty, the screen 26 is rotated down through a slot 29, such that while it is vertically hanged down, according to the traffic required commands, a policeman in a patrol or control/command center, can issue the required type of order to be appearing on the screen 26, to guide the drivers to the correct lanes; page 7, line 16 – page 8, page 14 – drones handling of an accident scenario (Figs. 8-11)).  
Regarding claim 19, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claim 13 including that wherein the at least one Al algorithm includes at least one of: an Isolated Forest model and a Sequence-to-sequence model (Aoude et al.: paragraph [0007] – the machine learning model includes an artificial intelligence model; paragraph [0052] - road intersections are prime locations where dangerous situations can happen - the technology that we describe here can equip intersections with infrastructure devices including sensors, computing hardware and intelligence to enable simultaneous monitoring, detection, and prediction of dangerous situations - the data from these sensors is normalized to a single frame of reference and then is processed – artificial intelligence models of traffic flow along different approaches to the intersection are constructed - these models help, for example, entities that are more likely to violate traffic rules - the models are set up to detect the dangerous situations before the actual violations and therefore can be considered as predictions - based on a prediction of a dangerous situation, an alert is sent from the infrastructure devices at the intersection to all connected entities in the vicinity of the intersection; paragraphs [0118]-[0125] – Rule Based Processing; paragraphs [0126]-[0133] – Machine Learning; paragraphs [0145]-[0150] – Artificial Intelligence and Machine Learning).  
Regarding claim 20, Aoude et al. in view of El Idrissi in view of Almuhairbi et al. in view of Gao discloses all of the limitations as previously discussed with respect to claim 13 including that wherein the one or more sensors include at least one of: a camera and a detection and ranging sensor (Aoude et al.: paragraph [0019] – the sensors include cameras, range sensors, vibration sensors, microphones, seating sensors, hydrocarbon sensors, sensors of volatile organic compounds and other toxic materials, and kinematic sensors or combinations of them; paragraph [0023] – the sensors include at least two of: radar, lidar, and a camera; paragraph [0088] – sensors 101 and sensor controllers 107 which allow for monitoring of (e.g., generating of data about) moving subjects such as ground transportation entities typically near the RSE – the sensors may include, but are not limited to, cameras, radars, lidars, ultrasonic detectors or any other hardware that can sense or infer from sensed data the distance to, speed, heading, location, or combinations of them, among other things, of a ground transportation entity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hassan-Shafique et al. (U.S. Patent Application Publication 2018/0105107) discloses a public alert interface (PAI) 75 that may include: an external loudspeaker (not shown) for broadcasting audio alarms (such as “danger, stand back”); a visual alarm such as flashing red light; or a nozzle for spraying water to alert pedestrians.  Sprayed water may alert blind pedestrians (that would not see flashing lights) and may alert deaf pedestrians (that would not hear a vehicle horn). A pedestrian wearing ear plugs and watching a video on his smart phone is extremely distracted, but may be alerted by sprayed water (Fig. 3; paragraphs [0042] and [0065]). 
Li (CN 108597220 A) discloses a kind of road traffic warning system and warning method, the system comprising a wind power detecting mechanism and set at the two side of the crosswalk of the spraying mechanism, the spraying mechanism connected with the traffic signal lamp for forming spraying water to block pedestrian violation by the road at the two side of the crosswalk, the wind detection mechanism and the traffic signal lamp respectively connected with the spraying mechanism, the spraying mechanism according to the wind power detecting mechanism detects the wind force adjusting spraying water; the method by spraying mechanism spraying water to form a spraying channel, and combining the wind force the spraying height of spraying water automatically, adjusting in real time. The road traffic warning system and warning method of the invention, the component structure simply capable of standard pedestrian action effectively, improves the spraying water use efficiency, avoids inconvenience caused by the pedestrian (abstract).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 26, 2022